DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 11, 2019. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on November 7, 2019 and July 22, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Figures 4-9 are shaded such that the images are difficult to see.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
Each of claims 9 and 19 recites (RBG) and should recite “(RGB).”
Appropriate correction is required.

Claim Interpretation
For purposes of this Action, Examiner is interpreting (1) RGB data and grayscale data to be obvious variants of one another; (2) RGBD data and grayscale-depth data to be obvious variants of one another; (3) the characteristics texture, color, and lighting to be obvious variants of one another; and (4) a CNN and an IR to be obvious variants of one another. If Applicant disagrees with any one or more of these interpretations, Examiner maintains the right to restrict one or more of the claims based on a species restriction for any/all of the relevant claims.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	randomization module… in claim 1. Structure for this limitation may be found at least in [0083] and Fig. 2 of the present specification along with the claim language of claim 1 (a computer plus software steps);
b.	training model… in claim 1. Structure for this limitation may be found at least in [0083] and Fig. 2 of the present specification along with the claim language of claim 1 (a computer plus software steps);
one or more propulsion devices… 
control module… in claim 20. Structure for this limitation may be found at least in Fig. 1 of the present specification (the robot).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 14, and 20 along with the corresponding dependent claims 2-13, 15-19, and 21-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation one or more propulsion devices… in claim 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. [0043] of the present specification 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Each of claims 1, 14, and 20 recites some rendition of wherein N is an integer greater than 1. It is unclear whether this “N” relates to the base virtual training environments or to the varied virtual training environments, because they appear to be two different variables. For purposes of this Action, Examiner is interpreting the claim to mean that there are two or more base virtual training environments and that there are two or more varied virtual training environments.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a system, independent claim 14 is directed toward a method, and independent claim 20 is directed toward an apparatus. Therefore, each of the independent claims 1, 14, and 20 along with the corresponding dependent claims 2-13, 15-19, and 21-22 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 14, and 20 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 14 is used for illustration: A method for training a trained model for use by a navigating robot to perform visual navigation (intended use does not hold patentable weight), the method comprising: 
by one or more processors, generating N varied virtual training environments based on N base virtual training environments, respectively, by varying at least one characteristic of the respective N base virtual training environments (a person may have various previous environments stored in his/her memory and may imagine changing the texture and/or colors of objects in the environment of the memory), 
wherein each of the N base virtual training environments and each of the N varied virtual training environments includes a field of view at a location within an indoor space (a person may imagine one or more indoor environments), and 
wherein N is an integer greater than 1 (a person may think about more than one environment); and 
by the one or more processors, training the trained model for use by the navigating robot to perform visual navigation based on a training set including (intended use does not hold patentable weight): 
the N base virtual training environments (a person may think about the environment and how a robot might move through the environment); and 
the N varied virtual training environments (a person may think about the environment and how a robot might move through the environment after it is mentally altered by the person).


Under Step 2A, Prong One, independent claims 1, 14, and 20 recite, in part, a system, a method, and an apparatus. Other than reciting a navigation robot, a memory, and software modules, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1, 14, and 20 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1, 14, and 20 recite the additional elements of a navigation robot, a memory, and software modules.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a navigation robot, a memory, and software modules are not integrated into the claims as a whole, claims 1, 14, and 20 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, 14, and 20 are not patent eligible. 

Dependent claims 2-13, 15-19, and 21-22 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-13, 15-19, and 21-22, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-13, 15-19, and 21-22 are patent ineligible.

Examiner notes that amending the claims to control the robot to move based on the resulting model would be sufficient for overcoming the current rejections under 35 U.S.C. 101. Examiner additionally notes that merely “configuring” something to move the robot would be insufficient, because the claim would not require any physical manifestation to occur. Examiner further notes that simply “controlling a robot” would also be insufficient, because some robot controls may occur virtually.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being obvious over by U.S. Pub. No. 2020/0114506 (hereinafter, “Toshev”).

Regarding claim 1, Toshev  discloses/renders obvious a training system for training a trained model for use by a navigating robot to perform visual navigation (see at least the Abstract and [0008]), the training system comprising: 
memory including N base virtual training environments, each of the N base virtual training environments including a field of view at a location within an indoor space (see at least [0051], [0054]-[0055], and [0105]; simulated objects and scenes may be generated which include a field of view based on a robot. While not explicitly taught, the field of view may be an indoor space), 
wherein N is an integer greater than 1 (see at least [0051]; there is more than one environment prior to varying the texture/lighting/etc.); 
a randomization module configured to generate N varied virtual training environments based on the N base virtual training environments, respectively, by varying at least one characteristic of the respective N base virtual training environments (see at least [0051]; texture randomization, lighting randomization, and/or other techniques may be used to create a number of varied training environments); and 
a training module configured to train the trained model for use by the navigating robot to perform visual navigation based on a training set including (see at least [0053]; the simulator training system (i.e., training module)): 
the N base virtual training environments (see at least [0053]-[0054]); and 
the N varied virtual training environments (see at least [0053]-[0054]).
	Toshev does not explicitly teach that the location may be within an indoor space. However, one of ordinary skill in the art, before the time of filing, would appreciate that environment may be an indoor environment; see Toshev at [0054]-[0055]; the background may 

Regarding claim 2, Toshev  discloses/renders obvious all of the limitations of claim 1. Additionally, Toshev discloses/renders obvious wherein the at least one characteristic includes a texture of a wall (see at least [0051] and [0055]; while a texture of a wall as a characteristic is not explicitly taught, altering textures of objects in the simulated environment is taught. Additionally/alternatively, appropriate background objects may be included in the simulated environment).
Toshev does not explicitly teach that the wall in the simulation may change texture in the different environment scenarios. However, one of ordinary skill in the art, before the time of filing, would appreciate that environment may be an indoor environment having walls which may be considered background or objects and may alter texture in different scenarios; see Toshev at [0040] and [0054]-[0055].

Regarding claim 3, Toshev  discloses/renders obvious all of the limitations of claim 1. Additionally, Toshev discloses wherein the at least one characteristic includes a color of a wall  (see at least [0051] and [0055]; while a color of a wall as a characteristic is not explicitly taught, altering lighting  (i.e., change of color to darker/lighter) of objects in the simulated environment is taught. Additionally/alternatively, appropriate background objects may be included in the simulated environment).
Toshev does not explicitly teach that the wall in the simulation may change lighting (which is also a change of color) in the different environment scenarios. However, one of ordinary skill in the art, before the time of filing, would appreciate that environment may be an see Toshev at [0040] and [0054]-[0055]. 

Regarding claim 4, Toshev  discloses/renders obvious all of the limitations of claim 1. Additionally, Toshev discloses wherein the at least one characteristic includes a lighting characteristic (see at least [0051]; the lighting of one or more objects may be altered).

Regarding claim 5, Toshev  discloses/renders obvious all of the limitations of claim 1. Additionally, Toshev discloses wherein the at least one characteristic includes a location of an object (see at least [0036]; the location of the object may vary).

Regarding claim 6, Toshev  discloses/renders obvious all of the limitations of claim 1. Additionally, Toshev discloses wherein the training module is configured to train the trained model using a convolutional neural network (CNN) (see at least [0042]; the trained model may utilize a CNN).

Regarding claim 7, Toshev  discloses/renders obvious all of the limitations of claim 1. Additionally, Toshev discloses/renders obvious wherein the training module is configured to train the trained model using invariance regularization (IR) (see at least [0034]; while not explicitly called an invariance regularization, the model may be considered an invariance regularization via the fact the model is generated as viewpoint invariant).

Regarding claim 8, Toshev  discloses/renders obvious all of the limitations of claim 1. Additionally, Toshev discloses/renders obvious wherein the trained model is configured to, based on an input image from a camera (see at least [0036] and [0063]), generate an output indicative of an instruction to one of: 
move the navigating robot forward by a predetermined distance (see at least [0041]; the robot may be moved based on the visual input which, while not explicitly stated, may include at least a forward movement); 
turn the navigating robot right by a first predetermined angle (see at least [0041]; the robot may be moved based on the visual input which, while not explicitly stated, may include at least an angled movement); 
turn the navigating robot left by a second predetermined angle (see at least [0041]; the robot may be moved based on the visual input which, while not explicitly stated, may include at least a forward movement); and 
not move the navigating robot (see at least [0041]; the robot may be moved based on the visual input which, while not explicitly stated, may include at least a stop command).
	Toshev does not explicitly indicate each separate motion as a potential movement of the robot in response to the output of the model. However, one of ordinary skill in the art, before the time of filing, would have recognized each of these motions as potential movement motions for the robot based on Toshev providing the capability of moving in all of the described was. For example, Toshev discloses a robot having multiple degrees of freedom, including wheels, which allow the robot to move within the environment; see Toshev at [0062] and [0064]. 

Regarding claim 9, Toshev  discloses/renders obvious all of the limitations of claim 8. Additionally, Toshev discloses wherein the trained model is configured to generate the output based on a red green blue (RBG) input image from the camera (see at least [0036] and [0063]; the model may have RGB data as an input from the camera).

Regarding claim 10, Toshev  discloses/renders obvious all of the limitations of claim 8. Additionally, Toshev discloses wherein the trained model is configured to generate the output based on a red green blue-depth (RGB-D) input image from the camera (see at least [0036] and [0063]; the model may have RGBD data as an input from the camera).

Regarding claim 11, Toshev  discloses/renders obvious all of the limitations of claim 8. Additionally, Toshev renders obvious wherein the trained model is configured to generate the output based on a grayscale input image from the camera (see at least [0036] and [0063]; while not explicitly taught, grayscale input from a camera is considered an obvious variant to the RGB data from a camera).
As explained in the claim interpretation section above, grayscale data is considered an obvious variant to RGB data.

Regarding claim 12, Toshev  discloses/renders obvious all of the limitations of claim 1. Additionally, Toshev renders obvious wherein the trained model is configured to generate the output based on a grayscale-depth (grayscale-D) input image from the camera (see at least [0036] and [0063]; while not explicitly taught, grayscale-depth input from a camera is considered an obvious variant to the RGBD data from the camera).


Regarding claim 13, Toshev  discloses/renders obvious all of the limitations of claim 1. Additionally, Toshev renders obvious wherein the indoor space is within a building (see at least [0055] and the application generally; while not explicitly taught, one of ordinary skill in the art would appreciate that the walls/ceiling of a building would be an appropriate background for at least some of the example scenes found throughout the application).
Toshev does not explicitly teach that the environment is an indoor space. However, one of ordinary skill in the art would appreciate that the walls/ceiling of a building would be an appropriate background for at least some of the example scenes found throughout the application; see at least Toshev at [0055].

Regarding claim 14, Toshev  discloses/renders obvious a method for training a trained model for use by a navigating robot to perform visual navigation (see at least the Abstract and [0008]), the method comprising: 
by one or more processors, generating N varied virtual training environments based on N base virtual training environments, respectively, by varying at least one characteristic of the respective N base virtual training environments (see at least [0051]; texture randomization, lighting randomization, and/or other techniques may be used to create a number of varied training environments), 
wherein each of the N base virtual training environments and each of the N varied virtual training environments includes a field of view at a location within an indoor space (see , and 
wherein N is an integer greater than 1 (see at least [0051]; there is more than one environment prior to varying the texture/lighting/etc.); and 
by the one or more processors, training the trained model for use by the navigating robot to perform visual navigation based on a training set including (see at least [0053]; the simulator training system (i.e., training module)): 
the N base virtual training environments (see at least [0053]-[0054]); and 
the N varied virtual training environments (see at least [0053]-[0054]).
	Toshev does not explicitly teach that the location may be within an indoor space. However, one of ordinary skill in the art, before the time of filing, would appreciate that environment may be an indoor environment; see Toshev at [0054]-[0055]; the background may conform to the scene, and a scene may, for example, be a table with a plate, fork, and napkin on it which would typically be expected to be inside of a room within a building.

Regarding claim 15, Toshev  discloses/renders obvious all of the limitations of claim 14. Additionally, Toshev discloses/renders obvious wherein the at least one characteristic includes one of: 
a texture of a wall (see at least [0051] and [0055]; while a texture of a wall as a characteristic is not explicitly taught, altering textures of objects in the simulated environment is taught. Additionally/alternatively, appropriate background objects may be included in the simulated environment); 
a color of a wall (see at least [0051] and [0063]; the lighting of the one or more objects may be altered which also alters the color); 
a lighting characteristic (see at least [0051]; the lighting of one or more objects may be altered); and 
a location of an object (see at least [0036]; the location of the object may vary).
Toshev does not explicitly teach that the wall in the simulation may change texture/color in the different environment scenarios. However, one of ordinary skill in the art, before the time of filing, would appreciate that environment may be an indoor environment having walls which may be considered background or objects and may alter texture/lighting in different scenarios, and a change of lighting may also be considered a change in color; see Toshev at [0040] and [0054]-[0055].

Regarding claim 16, Toshev  discloses/renders obvious all of the limitations of claim 14. Additionally, Toshev discloses wherein the training includes training the trained model using a convolutional neural network (CNN) (see at least [0042]; the trained model may utilize a CNN).

Regarding claim 17, Toshev  discloses/renders obvious all of the limitations of claim 14. Additionally, Toshev discloses/renders obvious wherein the training includes training the trained model using invariance regularization (IR) (see at least [0034]; while not explicitly called an invariance regularization, the model may be considered an invariance regularization via the fact the model is generated as viewpoint invariant).

Regarding claim 18, Toshev discloses/renders obvious all of the limitations of claim 14. Additionally, Toshev discloses/renders obvious wherein the trained model is configured to, based on an input image from a camera (see at least [0036] and [0063]), generate an output indicative of an instruction to one of: 
move the navigating robot forward by a predetermined distance (see at least [0041]; the robot may be moved based on the visual input which, while not explicitly stated, may include at least a forward movement);
turn the navigating robot right by a first predetermined angle (see at least [0041]; the robot may be moved based on the visual input which, while not explicitly stated, may include at least an angled movement);
turn the navigating robot left by a second predetermined angle (see at least [0041]; the robot may be moved based on the visual input which, while not explicitly stated, may include at least a forward movement); and
not move the navigating robot (see at least [0041]; the robot may be moved based on the visual input which, while not explicitly stated, may include at least a stop command).
Toshev does not explicitly indicate each separate motion as a potential movement of the robot in response to the output of the model. However, one of ordinary skill in the art, before the time of filing, would have recognized each of these motions as potential movement motions for the robot based on Toshev providing the capability of moving in all of the described was. For example, Toshev discloses a robot having multiple degrees of freedom, including wheels, which allow the robot to move within the environment; see Toshev at [0062] and [0064].

Regarding claim 19, Toshev discloses/renders obvious all of the limitations of claim 18. Additionally, Toshev discloses/renders obvious wherein the trained model is configured to generate the output based on one of: 
a red green blue (RBG) input image from the camera (see at least [0036] and [0063]; the model may have RGB data as an input from the camera);
a red green blue-depth (RGB-D) input image from the camera (see at least [0036] and [0063]; the model may have RGBD data as an input from the camera);
a grayscale input image from the camera (see at least [0036] and [0063]; while not explicitly taught, grayscale input from a camera is considered an obvious variant to the RGB data from a camera); and 
a grayscale-depth (grayscale-D) input image from the camera (see at least [0036] and [0063]; while not explicitly taught, grayscale-depth input from a camera is considered an obvious variant to the RGBD data from a camera).
As explained in the claim interpretation section above, grayscale data is considered an obvious variant to RGB data and grayscale-depth data may be considered an obvious variant to RGBD data.

Regarding claim 20, Toshev discloses/renders obvious a navigating robot (see at least the Abstract and [0008]), comprising: 
a camera configured to capture images within a field of view in front of the navigating robot (see at least [0036] and [0063]-[0064]), 
wherein the field of view is less than wherein than 360 degrees around the navigating robot (see at least [0064]; the field of view may be a portion of the workspace (i.e., less than 360 degrees)); 
a model that is: 
trained based on: 
N base virtual training environments at locations within an indoor space(see at least [0051], [0054]-[0055], and [0105]; simulated objects and scenes may be generated which include a field of view based on a robot. While not explicitly taught, the field of view may be an indoor space); and 
N varied virtual training environments generated by varying at least one characteristic of the N base virtual training environments (see at least [0051]; texture randomization, lighting randomization, and/or other techniques may be used to create a number of varied training environments), respectively, 
wherein N is an integer greater than 1  (see at least [0051]; there is more than one environment prior to varying the texture/lighting/etc.); and 
configured to generate an output based on one of the images from the camera (see at least [0041]; the robot may be moved based on the visual input which); 
one or more propulsion devices configured to propel the navigating robot (see at least [0064] and [0102]; the robot may include wheels and motors/actuators to effectuate movement of the robot); and 
a control module configured to selectively actuate one or more of the one or more propulsion devices based on the output of the model (see at least [0101]-[0102]; the robot may 
	Toshev does not explicitly teach that the location may be within an indoor space. However, one of ordinary skill in the art, before the time of filing, would appreciate that environment may be an indoor environment; see Toshev at [0054]-[0055]; the background may conform to the scene, and a scene may, for example, be a table with a plate, fork, and napkin on it which would typically be expected to be inside of a room within a building.

Regarding claim 21, Toshev discloses/renders obvious all of the limitations of claim 20. Additionally, Toshev discloses/renders obvious wherein the model is configured to set the output to, based on the one of the images from the camera (see at least [0036] and [0063]), one of a group consisting of a first state, a second state, a third state, and a fourth state (see at least [0041]; the outputs of the neural network (i.e., different states) are used to determine motion of the robot); and 
wherein the control module is configured to: 
when the output is in the first state, actuate one or more of the one or more propulsion devices to move the navigating robot forward by a predetermined distance (see at least [0041]; the robot may be moved based on the visual input which, while not explicitly stated, may include at least a forward movement);
when the output is in the second state, actuate one or more of the one or more propulsion devices to turn the navigating robot right by a first predetermined angle (see at least [0041]; the robot may be moved based on the visual input which, while not explicitly stated, may include at least an angled movement);  
when the output is in the third state, actuate one or more of the one or more propulsion devices to turn the navigating robot left by a second predetermined angle (see at least [0041]; the robot may be moved based on the visual input which, while not explicitly stated, may include at least a forward movement); and 
when the output is in the fourth state, not actuate any of the one or more propulsion devices to not move the navigating robot (see at least [0041]; the robot may be moved based on the visual input which, while not explicitly stated, may include at least a stop command).
	Toshev does not explicitly indicate each separate motion as a potential movement of the robot in response to the output of the model. However, one of ordinary skill in the art, before the time of filing, would have recognized each of these motions as potential movement motions for the robot based on Toshev providing the capability of moving in all of the described was. For example, Toshev discloses a robot having multiple degrees of freedom, including wheels, which allow the robot to move within the environment; see Toshev at [0062] and [0064]. 

Regarding claim 22, Toshev discloses/renders obvious all of the limitations of claim 20. Additionally, Toshev discloses wherein the navigating robot is an autonomous vehicle (see at least [0064]; the navigation robot may be an unmanned aerial vehicle (i.e., autonomous vehicle)).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:

b.	U.S. Pub. No. 2019/0232489 which relates to using neural networks for selecting actions to be performed by a robot; and 
c.	U.S. Pub. No. 2020/0353943 which relates to driving scenario machine learning via driving environment simulations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663